Case 3:20-cv-11396-RHC-EAS ECF No. 1-3 filed 06/01/20   PageID.24   Page 1 of 8




                          EXHIBIT 2
Case 3:20-cv-11396-RHC-EAS ECF No. 1-3 filed 06/01/20                                  PageID.25         Page 2 of 8




                                                                                                          Guaranty

  GUARANTY FOR Equipment Finance Agreement                 When we use the words "you" and "your" in this Guaranty, we
  mean the Guarantor named below. When we use the words "we", "us" or "our", we mean Crestmark Equipment
  Finance, Inc. dba Allstate Capital As an inducement for us to enter into Equipment Finance Agreement#!70763-
  VFOOO with Simon Automotive, LLC ("Customer"), dated ("EFA"), you unconditionally and irrevocably guarantee to
  us. our successors and assigns, the prompt performance of all covenants, obligations and conditions (including
  payment when due) of all obligations of Customer (including, among other things, amendments which may increase
  the total amount due by up to twice that specified in the EFA). You agree that this is a guaranty of payment and not
  of collection and that we can proceed directly against you to collect the entire amount due under the EFA without first
  proceeding against the Customeror any other guarantor or pursuing any other remedy. You agree to pay all attorney
  fees and other expenses we incur in enforcing our rights under this Guaranty. You waive notice of acceptance and
  any other kind of notices or demands. You waive all defenses, including those of protest, presentment and demand.
  You agree that we can renew, extend, compromise or otherwise modify the terms of the EFA or release the Customer
  from liability, and that such changes will not release you from your obligations under this Guaranty. This is a
  continuing guaranty that will bind your successors and assigns. Our rights may be enforced by us or by any assignee
  or successor to our rights. THIS GUARANTY IS GOVERNED BY THE LAWS OF THE STATE OF MICHIGAN.
  YOU CONSENT TO THE PERSONAL JURISDICTION OF ANY STATE OR FEDERAL COURT IN THE STATE OF
  MICHIGAN WITH RESPECT TO ANY ACTION ARISING OUT OF THE EFA AND/OR THIS GUARANTY. YOU
  WAIVE ANY RIGHT TO TRIAL BY JURY. If we must serve you with notice (including service of process), notice
  shall be deemed sufficient if sent by certified mail to the address below. You authorize us, and our successors,
  assignees and affiliates, to obtain credit bureau reports and to make other credit inquiries that we determine are
  reasonably necessary. This Guaranty shall continue to be effective or reinstated if any payment under the EFA is
  rescinded or must be returned due to insolvency, bankruptcy or reorganization, as though the payment had not been
  made.


  SE Corp of Michigan, Inc.


  By:

  Printed Name:               ,S/PAC O

  Title:

  Date:      ^ n.n
  Federal Tax ID #: 58-50? 52>2»S
Case 3:20-cv-11396-RHC-EAS ECF No. 1-3 filed 06/01/20                                  PageID.26         Page 3 of 8




                                                                                                          Guaranty

  GUARANTY FOR Equipment Finance Agreement                 When we use the words "you" and "your" in this Guaranty, we
  mean the Guarantor named below. When we use the words "we", "us" or "our", we mean Crestmark Equipment
  Finance, inc. dba Allstate Capital As an inducement for us to enter into Equipment Finance Agreement#! 70763-
  VFOOO with Simon Automotive, LLC ("Customer"), dated ("EFA"), you unconditionally and irrevocably guarantee to
  us, our successors and assigns, the prompt performance of all covenants, obligations and conditions (including
  payment when due) of all obligations of Customer (including, among other things, amendments which may increase
  the total amount due by up to twice that specified in the EFA). You agree that this is a guaranty of payment and not
  of collection and that we can proceed directly against you to collect the entire amount due under the EFA without first
  proceeding against the Customeror any other guarantor or pursuing any other remedy. You agree to pay all attorney
  fees and other expenses we incur in enforcing our rights under this Guaranty. You waive notice of acceptance and
  any other kind of notices or demands. You waive all defenses, including those of protest, presentment and demand.
  You agree that we can renew, extend, compromise or otherwise modify the terms of the EFA or release the Customer
  from liability, and that such changes will not release you from your obligations under this Guaranty. This is a
  continuing guaranty that will bind your successors and assigns. Our rights may be enforced by us or by any assignee
  or successor to our rights. THIS GUARANTY IS GOVERNED BY THE LAWS OF THE STATE OF MICHIGAN.
  YOU CONSENT TO THE PERSONAL JURISDICTION OF ANY STATE OR FEDERAL COURT IN THE STATE OF
  MICHIGAN WITH RESPECT TO ANY ACTION ARISING OUT OF THE EFA AND/OR THIS GUARANTY. YOU
  WAIVE ANY RIGHT TO TRIAL BY JURY. If we must serve you with notice (including service of process), notice
  shall be deemed sufficient if sent by certified mail to the address below. You authorize us, and our successors,
  assignees and affiliates, to obtain credit bureau reports and to make other credit inquiries that we determine are
  reasonably necessary. This Guaranty shall continue to be effective or reinstated if any payment under the EFA is
  rescinded or must be returned due to insolvency, bankruptcy or reorganization, as though the payment had not been
  made.


  Simon Enterprise, Inc.


  By:

  Printed Name:                Si'moo

  Title:          ckrd
  Date:                .11
  Federal Tax ID #:   2.0 -
Case 3:20-cv-11396-RHC-EAS ECF No. 1-3 filed 06/01/20                                  PageID.27         Page 4 of 8




                                                                                                          Guaranty

  GUARANTY FOR Equipment Finance Agreement                 When we use the words "you" and "your" in this Guaranty, we
  mean the Guarantor named below. When we use the words "we", "us" or "our", we mean Crestmark Equipment
  Finance, Inc. dba Allstate Capital As an inducement for us to enter into Equipment Finance Agreement#170763-
  VFOOO with Simon Automotive, LLC ("Customer"), dated ("EFA"), you unconditionally and irrevocably guarantee to
  us, our successors and assigns, the prompt performance of all covenants, obligations and conditions (including
  payment when due) of all obligations of Customer (including, among other things, amendments which may increase
  the total amount due by up to twice that specified in the EFA). You agree that this is a guaranty of payment and not
  of collection and that we can proceed directly against you to collect the entire amount due under the EFA without first
  proceeding against the Customeror any other guarantor or pursuing any other remedy. You agree to pay all attorney
  fees and other expenses we incur in enforcing our rights under this Guaranty. You waive notice of acceptance and
  any other kind of notices or demands. You waive all defenses, including those of protest, presentment and demand.
  You agree that we can renew, extend, compromise or otherwise modify the terms of the EFA or release the Customer
  from liability, and that such changes will not release you from your obligations under this Guaranty. This is a
  continuing guaranty that will bind your successors and assigns. Our rights may be enforced by us or by any assignee
  or successor to our rights. THIS GUARANTY IS GOVERNED BY THE LAWS OF THE STATE OF MICHIGAN.
  YOU CONSENT TO THE PERSONAL JURISDICTION OF ANY STATE OR FEDERAL COURT IN THE STATE OF
  MICHIGAN WITH RESPECT TO ANY ACTION ARISING OUT OF THE EFA AND/OR THIS GUARANTY. YOU
  WAIVE ANY RIGHT TO TRIAL BY JURY. If we must serve you with notice (including service of process), notice
  shall be deemed sufficient if sent by certified mail to the address below. You authorize us, and our successors,
  assignees and affiliates, to obtain credit bureau reports and to make other credit inquiries that we determine are
  reasonably necessary. This Guaranty shall continue to be effective or reinstated if any payment under the EFA is
  rescinded or must be returned due to insolvency, bankruptcy or reorganization, as though the payment had not been
  made.


  Simon Land Development Group, LLC


  By:

  Printed Name:   havNlg.!      Sx'mon
  Title:   W M-erob
  Date:       ^ //./ 7
  Federal Tax ID #:   zo-^iiioos
Case 3:20-cv-11396-RHC-EAS ECF No. 1-3 filed 06/01/20                                  PageID.28         Page 5 of 8




                                                                                                          Guaranty

  GUARANTY FOR Equipment Finance Agreement                 When we use the words "you" and "your" in this Guaranty, we
  mean the Guarantor named below. When we use the words "we", "us" or "our", we mean Crestmark Equipment
  Finance, Inc. dba Allstate Capital As an inducement for us to enter into Equipment Finance Agreement#!70763-
  VF000 with Simon Automotive, LLC ("Customer"), dated ("EFA"), you unconditionally and irrevocably guarantee to
  us. our successors and assigns, the prompt performance of all covenants, obligations and conditions (including
  payment when due) of all obligations of Customer (including, among other things, amendments which may increase
  the total amount due by up to twice that specified in the EFA). You agree that this is a guaranty of payment and not
  of collection and that we can proceed directly against you to collect the entire amount due under the EFA without first
  proceeding against the Customeror any other guarantor or pursuing any other remedy. You agree to pay all attorney
  fees and other expenses we incur in enforcing our rights under this Guaranty. You waive notice of acceptance and
  any other kind of notices or demands. You waive all defenses, including those of protest, presentment and demand.
  You agree that we can renew, extend, compromise or otherwise modify the terms of the EFA or release the Customer
  from liability, and that such changes will not release you from your obligations under this Guaranty. This is a
  continuing guaranty that will bind your successors and assigns. Our rights may be enforced by us or by any assignee
  or successor to our rights. THIS GUARANTY IS GOVERNED BY THE LAWS OF THE STATE OF MICHIGAN.
  YOU CONSENT TO THE PERSONAL JURISDICTION OF ANY STATE OR FEDERAL COURT IN THE STATE OF
  MICHIGAN WITH RESPECT TO ANY ACTION ARISING OUT OF THE EFA AND/OR THIS GUARANTY. YOU
  WAIVE ANY RIGHT TO TRIAL BY JURY. If we must serve you with notice (including service of process), notice
  shall be deemed sufficient if sent by certified mail to the address below. You authorize us, and our successors,
  assignees and affiliates, to obtain credit bureau reports and to make other credit inquiries that we determine are
  reasonably necessary. This Guaranty shall continue to be effective or reinstated if any payment under the EFA is
  rescinded or must be returned due to insolvency, bankruptcy or reorganization, as though the payment had not been
  made.


  Pinckney Petroleum, LLC


  By:      ^              J-.
  Printed Name:   r (XvOix      Svmo^
  Title:   SoU
  Date:        ^ /A /1
  Federal Tax ID #:
Case 3:20-cv-11396-RHC-EAS ECF No. 1-3 filed 06/01/20                                  PageID.29         Page 6 of 8




                                                                                                          Guaranty

  GUARANTY FOR Equipment Finance Agreement                 When we use the words "you" and "your" in this Guaranty, we
  mean the Guarantor named below. When we use the words "we", "us" or "our", we mean Crestmark Equipment
  Finance, Inc. dba Allstate Capital As an inducement for us to enter into Equipment Finance Agreement#! 70763-
  VF000 with Simon Automotive, LLC ("Customer"), dated ("EFA"), you unconditionally and irrevocably guarantee to
  us, our successors and assigns, the prompt performance of all covenants, obligations and conditions (including
  payment when due) of all obligations of Customer (including, among other things, amendments which may increase
  the total amount due by up to twice that specified in the EFA). You agree that this is a guaranty of payment and not
  of collection and that we can proceed directly against you to collect the entire amount due under the EFA without first
  proceeding against the Customeror any other guarantor or pursuing any other remedy. You agree to pay all attorney
  fees and other expenses we incur in enforcing our rights under this Guaranty. You waive notice of acceptance and
  any other kind of notices or demands. You waive all defenses, including those of protest, presentment and demand.
  You agree that we can renew, extend, compromise or otherwise modify the terms of the EFA or release the Customer
  from liability, and that such changes will not release you from your obligations under this Guaranty. This is a
  continuing guaranty that will bind your successors and assigns. Our rights may be enforced by us or by any assignee
  or successor to our rights. THIS GUARANTY IS GOVERNED BY THE LAWS OF THE STATE OF MICHIGAN.
  YOU CONSENT TO THE PERSONAL JURISDICTION OF ANY STATE OR FEDERAL COURT IN THE STATE OF
  MICHIGAN WITH RESPECT TO ANY ACTION ARISING OUT OF THE EFA AND/OR THIS GUARANTY. YOU
  WAIVE ANY RIGHT TO TRIAL BY JURY. If we must serve you with notice (including service of process), notice
  shall be deemed sufficient if sent by certified mail to the address below. You authorize us, and our successors,
  assignees and affiliates, to obtain credit bureau reports and to make other credit inquiries that we determine are
  reasonably necessary. This Guaranty shall continue to be effective or reinstated if any payment under the EFA is
  rescinded or must be returned due to insolvency, bankruptcy or reorganization, as though the payment had not been
  made.


  643 Telegraph, LLC


  By:

  Printed Name:

  Title:   Sole
  Date:           f'/LH
  Federal Tax ID #:   Z i p " 3^4 I TOkfj
Case 3:20-cv-11396-RHC-EAS ECF No. 1-3 filed 06/01/20                                  PageID.30         Page 7 of 8




                                                                                                          Guaranty

   GUARANTY FOR Equipment Finance Agreement                When we use the words "you" and "your" in this Guaranty, we
  mean the Guarantor named below. When we use the words "we", "us" or "our", we mean Crestmark Equipment
  Finance, Inc. dba Allstate Capital As an inducement for us to enter into Equipment Finance Agreement#!70763-
  VFOOO with Simon Automotive, LLC ("Customer"), dated ("EFA"), you unconditionally and irrevocably guarantee to
  us, our successors and assigns, the prompt performance of all covenants, obligations and conditions (including
  payment when due) of all obligations of Customer (including, among other things, amendments which may increase
  the total amount due by up to twice that specified in the EFA). You agree that this is a guaranty of payment and not
  of collection and that we can proceed directly against you to collect the entire amount due under the EFA without first
  proceeding against the Customeror any other guarantor or pursuing any other remedy. You agree to pay all attorney
  fees and other expenses we incur in enforcing our rights under this Guaranty. You waive notice of acceptance and
  any other kind of notices or demands. You waive all defenses, including those of protest, presentment and demand.
  You agree that we can renew, extend, compromise or otherwise modify the terms of the EFA or release the Customer
  from liability, and that such changes will not release you from your obligations under this Guaranty. This is a
  continuing guaranty that will bind your successors and assigns. Our rights may be enforced by us or by any assignee
  or successor to our rights. THIS GUARANTY IS GOVERNED BY THE LAWS OF THE STATE OF MICHIGAN.
  YOU CONSENT TO THE PERSONAL JURISDICTION OF ANY STATE OR FEDERAL COURT IN THE STATE OF
  MICHIGAN WITH RESPECT TO ANY ACTION ARISING OUT OF THE EFA AND/OR THIS GUARANTY. YOU
  WAIVE ANY RIGHT TO TRIAL BY JURY. If we must serve you with notice (including service of process), notice
  shall be deemed sufficient if sent by certified mail to the address below. You authorize us, and our successors,
  assignees and affiliates, to obtain credit bureau reports and to make other credit inquiries that we determine are
  reasonably necessary. This Guaranty shall continue to be effective or reinstated if any payment under the EFA is
  rescinded or must be returned due to insolvency, bankruptcy or reorganization, as though the payment had not been
  made.


  Simon Stores Corporation


  By:                    J-       -L.

  Printed Name:   |-a\uz^ &'nr\or>
  Title:

  Date:       ^ //. / 1
 Federal Tax ID #:
Case 3:20-cv-11396-RHC-EAS ECF No. 1-3 filed 06/01/20                                  PageID.31         Page 8 of 8




                                                                                                          Guaranty

  GUARANTY FOR Equipment Finance Agreement                 When we use the words "you" and "your" in this Guaranty, we
  mean the Guarantor named below. When we use the words "we", "us" or "our", we mean Crestmark Equipment
  Finance, Inc. dba Allstate Capital As an inducement for us to enter into Equipment Finance Agreement#! 70763-
  VFOOO with Simon Automotive, LLC ("Customer"), dated ("EFA"), you unconditionally and irrevocably guarantee to
  us, our successors and assigns, the prompt performance of all covenants, obligations and conditions (including
  payment when due) of all obligations of Customer (including, among other things, amendments which may increase
  the total amount due by up to twice that specified in the EFA). You agree that this is a guaranty of payment and not
  of collection and that we can proceed directly against you to collect the entire amount due under the EFA without first
  proceeding against the Customeror any other guarantor or pursuing any other remedy. You agree to pay all attorney
  fees and other expenses we incur in enforcing our rights under this Guaranty. You waive notice of acceptance and
  any other kind of notices or demands. You waive all defenses, including those of protest, presentment and demand.
  You agree that we can renew, extend, compromise or otherwise modify the terms of the EFA or release the Customer
  from liability, and that such changes will not release you from your obligations under this Guaranty. This is a
  continuing guaranty that will bind your successors and assigns. Our rights may be enforced by us or by any assignee
  or successor to our rights. THIS GUARANTY IS GOVERNED BY THE LAWS OF THE STATE OF MICHIGAN.
  YOU CONSENT TO THE PERSONAL JURISDICTION OF ANY STATE OR FEDERAL COURT IN THE STATE OF
  MICHIGAN WITH RESPECT TO ANY ACTION ARISING OUT OF THE EFA AND/OR THIS GUARANTY. YOU
  WAIVE ANY RIGHT TO TRIAL BY JURY. If we must serve you with notice (including service of process), notice
  shall be deemed sufficient if sent by certified mail to the address below. You authorize us, and our successors,
  assignees and affiliates, to obtain credit bureau reports and to make other credit inquiries that we determine are
  reasonably necessary. This Guaranty shall continue to be effective or reinstated if any payment under the EFA is
  rescinded or must be returned due to insolvency, bankruptcy or reorganization, as though the payment had not been
  made.


  Cactus Shell, LLC


  By:      ^      J     *
  Printed Name:   FcxvO^v         S>Vnnor\
  Title:   5>oW
  Date:

  Federal Tax ID #:   ^1-
